Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci et al (US 20180265094).
Regarding claim 1, Ricci disclose an apparatus comprising: 
memory (Fig. 15, 1536) storing public user settings (paragraph 198, lines 1-3) and private user settings to configure a vehicle for a user (paragraph 27, lines 21-29); 
and a server (Fig. 15, 1536) configured to: 
communicate, over a network, with a mobile device of the user (paragraph 250, lines 1-3); 
receive, from the mobile device, permission to manage the public user settings, wherein the user specifies how to apply the public user settings to the vehicle prior to the user being physically located at or in the vehicle (paragraph 50, lines 1-8);
 in response to receiving the permission to manage the public user settings, send the public user settings over a network to the vehicle for configuring the vehicle; determine that the user is physically located at or in the vehicle (Fig. 14, #1408, #1412, #1416); and
 in response to determining that the user is physically located at or in the vehicle, send the private user settings over a network to the vehicle for configuring the vehicle (Fig. 14, #1424).  
Regarding claim 2, Ricci discloses the limitations indicated above and further disclose comprising identifying the user based on data collected during usage by the user of the vehicle (paragraph 250, lines 1-3).  
Regarding claim 3, Ricci discloses the limitations indicated above and further disclose wherein the identifying of the user is required prior to configuring the vehicle based on the private user settings (Fig. 15, 1536).  
Regarding claim 4, Ricci discloses the limitations indicated above and further disclose wherein the private user settings are retrieved by the server from the mobile device prior to configuring the vehicle based on the private user settings (Fig. 15 #1528).  
Regarding claim 5, Ricci discloses the limitations indicated above and further disclose wherein the private user settings are retrieved from the mobile device (Fig. 15, 1512), and retrieval of the private user settings is prevented until an authenticated communications link with the mobile device is established (Fig. 14, 1424).  
Regarding claim 6, Ricci discloses the limitations indicated above and further disclose wherein configuring the vehicle based on the public user settings comprises causing loading of the public user settings into memory of the vehicle (Fig. 15, 1536).  
Regarding claim 7, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to: manage groups of user settings for respective users of vehicles, wherein one of the groups comprises the public user settings and the private user settings to configure the vehicle; and restrict access to the private user settings so that access to the private user settings does not occur until after the user is physically located at or in the vehicle for the user (paragraph 50, lines 1-8).  
Regarding claim 8, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to, after sending the public user settings to the vehicle, receive permission from the mobile device to send the private user settings to the vehicle (paragraph 50, lines 1-8).  
Regarding claim 9, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to generate an authorization for usage of the vehicle by the user, and wherein the public user settings are sent to the vehicle after generating the authorization (Fig. 22, 2204).  
Regarding claim 10, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to send an electronic notification regarding the authorization to the mobile device (paragraph 250, lines 1-3).  
Regarding claim 11, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to receive, from the mobile device, a request for the vehicle, and wherein sending the public user settings to the vehicle is performed further in response to receiving the request (paragraph 344, 1-8).  
Regarding claim 12, Ricci discloses the limitations indicated above and further disclose wherein the public user settings are included in firmware that is loaded into memory of the vehicle (Fig. 15, #1536).  
Regarding claim 13, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to: receive a notification regarding termination of usage of the vehicle by the user; and in response to receiving the notification, cause the vehicle to delete the private user settings from memory of the vehicle (Fig. 20, 2004).  
Regarding claim 14, Ricci disclose an apparatus comprising: 
memory (Fig. 15, 1536) storing public user settings (paragraph 198, lines 1-3) and private user settings for a user (paragraph 27, lines 21-29); and
a server (Fig. 15, 1536) configured to: 
receive permission from the user to manage the public user settings (paragraph 50, lines 1-8); 
in response to receiving the permission to manage the public user settings, configure a vehicle using the public user settings; after configuring the vehicle using the public user settings, determine that the user is physically located at or in the vehicle (Fig. 14, #1408, #1412, #1416); and 
in response to determining that the user is physically located at or in the vehicle, configure the vehicle using the private user settings (Fig. 14, #1424).  
Regarding claim 15, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to authenticate a computing device of the user, and wherein the private user settings are used to configure the vehicle only after authenticating the computing device (Fig. 22, 2204).  
Regarding claim 16, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to receive input provided via a user interface of a computing device of the user, the input to identify at least one setting of the user to include in the private user settings (Fig. 22, 2208).  
Regarding claim 17, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to display at least one symbol to the user when in the vehicle (paragraph 75, lines 9-12), the at least one symbol corresponding to the configuration of the vehicle using at least one of the public user settings or the private user settings (paragraph 344, 1-8).  
Regarding claim 18, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to, after retrieving at least one of the public user settings or the private user settings (paragraph 59, lines 5-10), provide a notification via at least one of a computing device of the user (paragraph 35, lines 12-15) or a display of the vehicle that at least one user setting is not supported by the vehicle (paragraph 75, lines 9-12).  
Regarding claim 19, Ricci discloses the limitations indicated above and further disclose wherein the server is further configured to, prior to retrieving the private user settings, authenticate a computing device of the user, the authentication using at least one key stored on the computing device (paragraph 66, lines 4-10).  
Regarding claim 20, Ricci discloses the limitations indicated above and further disclose wherein the user specifies how to configure the vehicle using the public user settings prior to the user being physically located at or in the vehicle (paragraph 50, lines 1-8).  
Regarding claim 21, Ricci disclose a non-transitory computer storage medium storing instructions which, when executed on a computing device, cause the computing device to: 
communicate, over a network, with a mobile device of a user (paragraph 250, lines 1-3); 
receive, from the mobile device, permission to manage public user settings of the user; 
in response to receiving the permission to manage the public user settings, send the public user settings to a vehicle for the user to configure the vehicle (paragraph 50, lines 1-8); 
determine that the user is physically located at or in the vehicle; receive private user settings of the user (Fig. 14, #1408, #1412, #1416); and 
in response to determining that the user is physically located at or in the vehicle, send the private user settings to the vehicle to configure the vehicle (Fig. 14, #1424).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663